 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA ALAN PLANTE,                               No. 2:21-cv-0810-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. On May 11, 2021, the court found that plaintiff had neither paid the filing fee nor

20   properly submitted an application for leave to proceed in forma pauperis supported by a certified

21   copy of his trust account statement as required by 28 U.S.C. § 1915(a)(2). ECF No. 4.

22          Accordingly, the court directed plaintiff to either pay the filing fee or submit the

23   application required by § 1915(a). Id. The court also warned plaintiff that failure to do so would

24   result in this action being dismissed. Id. The time for acting has now passed and plaintiff has not

25   paid the filing fee, submitted another application for leave to proceed in forma pauperis, or

26   otherwise responded to the court’s order.

27          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

28   District Judge to this case.
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: June 23, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
